DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant does not teach  how to calculate a total “cost” applicant only gives vague recitation of how to implement each of these feature.  At least does clarify so a portion depends on the number of instructions what about the rest of the cost?  The total number of instruction is routinely " (Ariad Pharmaceuticals, Inc. v Eli Lilly and Co., No.2008-1248, slip op. ( Fed cir. March 22, 2010). Due to the lack of disclosure of the specifics of how to implement the methods.  Applicant specification is broad  and lacking specifics either the obvious feature are known in the art or the disclosure fails to provide adequate written support. In fact applicant even calls in to question the implementation the examiner tat using shortest time or fewest number. Then how does one calculate the cost or the path much path cost. Applicant fails to disclose with enough specificity to satisfy written description. Where the office took official notice is in the calculating of cost (time and number of elements and minimizing these). If one would not know these then how can applicant claim support for these methods since would render obvious failing written descripition.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-25 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
It is noted applicant uses generic language to describe how to calculate the cost and further call in to question the method the examiner provided.

The claims are so broad that a choice could make the simulation not work or take even longer than the original simulation.
As to claim 2, 9, 15, and 21 How is the choice implemented largest amount of code smallest amount of code, medium amount of code? Further where does the quantity of instruction come from?  There is a structural problem where does the number of instructions come from?
As to claim 3, 10, 16,  and 22	The metes and bounds of a test run is unclear what constitutes a test run, there is no disclosure of how the test run is to be performed. 
As to claim 4, 11, 17, and 23  the metes and bound of a value is unclear what is the value representative of where did it come from. Is it a random number? Again is it min max and intermediate value? 
As to claim 5, 18, and 24 How is it chosen max min something intermediate? The only thing that is changing is the gates where did the number of qubit factor into claim there is  a lack of structural relationship with no explanation of how the qubits vary
As to claim 6, 12, 19 How is one defining a lowest cost path? Is it the shortest? Further it does not state it uses the shortest just based on the claim reads on actually using the longest path.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (20190332731) in view of Boixo “Simulation of low-depth quantum circuits as complex undirected graphical models.”
As to claim 1-6 , 8-12, 14-25, Chen teaches a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory Figure 9 and 10, wherein the computer executable components comprise: a development component that receives data for a quantum circuit comprising a plurality of quantum gates operating on one or more qubits (figure 9), generates a graph that represents the quantum circuit, wherein the graph comprises nodes representative of the plurality of quantum gates and edges added between the nodes to indicate where gate fusions can be applied among the plurality of quantum gates figure 7-8). As seen in figures 5 and 6 each graph vertex is a gate wile the line between i(1) and i(3) represent where the fusion takes place. Thus this still meet the claim limitation
Chen teaches/suggest and a simulator that simulates the quantum circuit based on the one or more paths selected by the development component.
Boxio teach the generic algorithm or gate fusion and simulating them thereafter but does not apply any specific methods to minimize the runtime code. Minimizing the runtime code lower at least number instructions and it is also infer it decreases the runtime.


Chen teaches a greedy to optimize and to decrease the simulation time. Chen teaches the general idea of applying specific method to minimize the simulation time of these types of simulation.
Further methods like using the shortest amount of code to optimize the runtime was known to minimize a simulation.
Performing test runs a comparing the times and using the shortest time by storing the times in memory and comparing and choosing the shortest was known to minimize time of a simulation.
Further using a simulation based on the fewest number of objects to simulate is also known.
Dijkstra algorithm is a known method to fin the shortest path in a graph. Since the feature is a graph the shortest distance corresponds to the lowest number of instruction for the simulation.
Thus it would have been obvious one of ordinary skill in the art at the time of filing to use any one of Further methods like using the shortest amount of code by applying Dijkstra algorithm to come up with the shortest path.
Performing test runs a comparing the times and using the shortest time by storing the times in memory and comparing and choosing the shortest was known to minimize time of a simulation.

Further using a simulation based on the fewest number of objects/qubits.
Would have been obvious to optimize the code to provide the shortest runtime.
	b.	As to claim 7 and 13, Chen teaches wherein the simulation component further generates a unitary matrix for at least one of the gate fusions along the selected one or more paths (paragraphs 32-34).
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. Applicant is only setting for a portion of the cost. Further the entire concept is reducing the number of  operations or time. Thus this is still inherent. Applicant does not state how the rest of the cost is calculated or if the runtime or instructions are a absolute minimum. Fusion always result in a lower operation count since it is one less gate to calculate. Thus it is always met. The issue is the claim state at least so it does not support the full scope.
As to the art Applicant attention is drawn to figures 5 and 6, each of the circles  represent a gate the line in figure 5 from i(1) to i(3) represents where the fusion took place resulting in figure 6. Thus Chen teaches the limitations contrary to the assertion of applicant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893